Citation Nr: 1028402	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
an acquired psychiatric disorder, claimed as schizophrenia, and, 
if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
which denied service connection for schizophrenia.

Procedural history

In August 1980, the Veteran filed a claim of entitlement to 
service connection for "nerves" (by which was meant a 
psychiatric, rather than a neurological, disability). The RO 
denied this claim in an August 1980 rating decision.  The Veteran 
was properly notified of the RO's decision.  He did not appeal.

The Veteran filed to reopen his previously-denied claim in March 
1994.  The claim, phrased by the RO as "whether the evidence 
submitted is new and material to reopen the Veteran's claim for 
service connection for nervous condition with paranoia," was 
denied in a December 1994 rating decision.  Within that rating 
decision, the Board finds noteworthy, the RO also specifically 
denied entitlement to service connection for PTSD finding no 
evidence of a current diagnosis of PTSD.  The Veteran was 
informed of the RO's decision and of his appeal rights.  He did 
not file an appeal.

In February 2004, the Veteran requested entitlement to service 
connection for schizophrenia.  The RO reopened the Veteran's 
claim in the above-mentioned May 2004 rating decision and denied 
the claim on the merits. 

In January 2006, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by a 
Veterans Law Judge (VLJ). A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In a June 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of service connection for schizophrenia.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court). While the matter was 
pending before the Court, in November 2007, the Veteran's 
attorney and a representative of VA's Office of General Counsel 
filed a Joint Motion for Remand. In a December 2007 order, the 
Court vacated the Board's June 2007 decision and remanded the 
matter for readjudication in light of the November 2007 Joint 
Motion.

In September 2008, the Board again determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for schizophrenia.  
The Veteran appealed the Board's decision.  While the matter was 
pending before the Court, in November 2009, the Veteran's 
attorney and a representative of VA's Office of General Counsel 
filed a Joint Motion for Remand.  In the Joint Motion, the 
parties indicated that a remand was necessary because "the Board 
did not address the other diagnosed mental illnesses as required 
under [the] Court's decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009)." 

In a November 2009 order, the Court vacated the Board's September 
2008 decision and remanded the matter for readjudication in light 
of the November 2009 Joint Motion.

Pursuant to the Court's remand, in a December 2009 letter, the 
Board provided the Veteran and his representative the opportunity 
to submit additional evidence and argument in support of the 
appeal.  In response, the Veteran's representative submitted a 
medical opinion and additional argument in May 2010.  The 
Veteran, through his representative, specifically waived local 
consideration of this evidence by the RO. See 38 C.F.R. § 20.1304 
(2009).

The Veterans Law Judge who conducted the January 2006 hearing has 
since retired. Correspondence was sent to the Veteran in May 2010 
inquiring whether he desired a new Board hearing in conjunction 
with this appeal.  In pertinent part, the correspondence stated 
that if the Veteran did not respond within 30 days from the date 
of the letter, the Board would assume he did not want an 
additional hearing.  As no response to this correspondence was 
forthcoming, the Board assumes he does not want an additional 
hearing.

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
The VA will notify the Veteran if further action is 
required on his part.

The Board further notes, as indicated above, this claim stems 
from a February 2004 statement from the Veteran seeking 
entitlement to service connection specifically for schizophrenia.  
In the November 2009 Joint Motion, the parties indicated that the 
Board's September 2008 decision "focused its analysis on the 
claimed 'schizophrenia' condition" and did not address the 
Veteran's other diagnosed mental illnesses as required under 
[the] Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  See the November 2009 Joint Motion, page 2.  As 
discussed below, the Veteran has also been diagnosed with other 
psychiatric disabilities, such as Major Depressive Disorder 
(MDD), anxiety disorder, and psychotic disorder, which share 
similar symptoms to schizophrenia.  Furthermore, a recently 
received medical statement linked two diagnoses, namely MDD and 
anxiety disorder, to the Veteran's military service.  
Accordingly, the Board is expanding the Veteran's claim to 
include any other acquired psychiatric disabilities and the issue 
has been properly recharacterized above. 






FINDINGS OF FACT

1.  An unappealed December 1994 VA rating decision determined 
that the Veteran was not entitled to service connection for a 
nervous condition with paranoia because no psychiatric disability 
had been medically associated with his military service. 

2.  The evidence associated with the claims folder subsequent to 
the RO's December 1994 rating decision pertains to a medical 
nexus between a currently diagnosed psychiatric disability and 
the Veteran's military service which had not been established at 
the time of the prior final denial.  The additionally received 
evidence is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying the Veteran's claim 
of entitlement to service connection for a nervous condition with 
paranoia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.1103 (2009).

2.  Since December 1994, new and material evidence has been 
received which serves to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2009).

For certain chronic disorders, including schizophrenia, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.384 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In this case, the RO denied the Veteran's claim seeking 
entitlement to service connection for a nervous condition with 
paranoia in December 1994 finding no medical evidence indicating 
an etiological link between any current psychiatric diagnosis and 
his brief military service.  This claim was not appealed by the 
Veteran and is, therefore, final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The Veteran seeks to reopen his claim indicating he was 
misdiagnosed in the military with schizoid personality disorder 
when, in reality, he had schizophrenia.  He believes his current 
psychiatric disorders were incurred in or otherwise related to 
his in-service diagnosis and problems.  He further claims his 
psychological problems started in the military when he was 
assigned as a parachute packer.  He testified before the Board 
that he was routinely nervous about making a mistake and costing 
someone their life for failing to pack the parachute correctly.  
He further testified frequently being in trouble with his 
superior officers, and generally isolating himself from other 
soldiers due to paranoid feelings.  He claims he never had these 
feelings prior to entering the military.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2006)).  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
February 2004, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

As noted in the Introduction, in a December 2007 Joint Motion, 
the parties requested that the Board's June 2007 decision be 
vacated and the case remanded to the Board.  The Joint Motion was 
granted by the Court in a December 2004 Order.

In the November 2007 Joint Motion, the parties asserted that the 
Board "correctly indicated that the revised version of section 
3.156(a) applied to the Appellant's case. In its analysis the 
Board cited to the revised version of section 3.156(a) and 
indicated in its discussion of the [VCAA] that Appellant was 
notified of this version of the regulation.  However, in its 
Findings of Fact number 2, the Board specifically used language 
from the old version of section 3.156(a)."  See the November 
2007 Joint Motion for Remand, page 3.  The Joint Motion further 
stated that the Board should "clarify this matter and apply the 
appropriate version of 38 C.F.R. § 3.156(a) in a consistent 
manner in its decision in order to determine whether Appellant 
submitted new and material evidence to reopen his claim for 
service connection." Id at 3-4.

Pursuant to the November 2007 Joint Motion, the Board clarifies 
and states once again that the revised version of 3.156(a) 
applies to this case.  Indeed, within the June 2007 decision the 
Board analyzed the Veteran's claim by correctly applying the 
current regulation.  The Board will do so in this decision.  
However, since the Board is reopening the Veteran's claim due to 
the receipt of new and material evidence, the issues raised by 
the November 2007 Joint Motion are moot. 

This case was also subject to a Joint Motion for Remand in 
November 2009 which involved the scope of the issue on appeal.  
As alluded to in the Introduction, the parties observed that the 
Board's September 2008 decision focused on whether new and 
material evidence had been received sufficient to reopen a claim 
for schizophrenia and did not address the Veteran's other 
diagnosed mental illnesses as required by the Court's Clemons 
decision.  The impact of Clemons on the Veteran's claim will be 
discussed in detail below.  However, the Board notes that its 
September 2008 decision did not include a discussion on the 
impact the Clemons decision would have on the Veteran's case 
because the Court did not decide Clemons until February 2009, 
five months after the Board issued its decision. 

The issue on appeal in Clemons v. Shinseki was entitlement to 
service connection for posttraumatic stress disorder (PTSD).  In 
that case, the Board observed that the medical evidence revealed 
the Veteran had a schizoid personality disorder rather than PTSD 
and denied his claim based on the lack of a confirmed PTSD 
diagnosis.  In its decision, the Court noted that although a 
veteran may identify a particular mental disability, the scope of 
the claim cannot be limited to the identified disorder "but must 
rather be considered a claim that may reasonably be encompassed 
by several factors, including the claimant's description of the 
claim, the symptoms the claimant describes, and the information 
the claimant submits or the secretary obtains in support of the 
claim."  Clemons, 23 Vet. App. 5 (2009).  

In the present case, the Veteran's February 2004 claim was not 
denied based on the lack of a current disability but rather on 
the absence of an in-service disease or injury and a nexus 
linking a current disability to the Veteran's military service.  
However, the evidence of record indicates that the Veteran has 
been diagnosed with major depressive disorder with psychotic 
features, psychosis, anxiety disorder NOS, and claustrophobia.  
Based on the overlapping symptomatology of these psychiatric 
disabilities and the recently received medical evidence 
indicating that the Veteran's depression and anxiety disorder 
began during service, the Board has expanded the Veteran's claim 
as noted in the Introduction.  

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement of 
38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The Board's 
analysis of the Veteran's claim of entitlement to service 
connection has been undertaken with that obligation in mind.

At the time of the December 1994 RO decision, the evidence 
included the Veteran's service treatment records, which show the 
Veteran presented to the mental health clinic with complaints of 
drug flashbacks, family problems and difficulty coping with 
technical school.  On March 7, 1972 the Veteran was diagnosed 
with schizoid personality disorder; discharge was recommended.  
The Veteran was ultimately honorably discharged in April 1972 
based on unsuitability due to schizoid personality, a character 
disorder. 

The evidence of record also contained a number of VA examination 
reports which diagnosed the Veteran with various psychiatric 
conditions, specifically schizoid personality disorder in 
September 1986; "inadequate personality" in November 1986; a 
"nervous condition" in April 1988; and schizophrenia, paranoid 
type in June 1994.  A private medical examination conducted in 
March 1988 resulted in a diagnosis of depressive disorder.

The December 1994 RO decision denied service connection for 
"nervous condition" with paranoia on the basis that new and 
material evidence had not been received since the previous denial 
of the Veteran's claim in August 1980.  The Veteran was informed 
of that decision and of his appeal rights in a letter from the RO 
dated December 12, 1994. He did not appeal.

As explained above, the Veteran's claim for service connection 
for an acquired psychiatric disorder may only be reopened if he 
submits new and material evidence. See 38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, 
the Board's inquiry will be directed to the question of whether 
any additionally received (i.e., after December 1994) evidence 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2009). 

In this case, the Veteran's claim had been denied in essence 
because Hickson elements (2) and (3), in-service disease and 
medical nexus, were missing.  That is, although evidence of 
record in December 1994 included a then-recent June 1994 
diagnosis of schizophrenia, satisfying element (1), the record 
did not include a diagnosis of schizophrenia during service or 
within the one year presumptive period after service.  Rather, 
the in-service diagnosis was a personality disorder, for which 
service connection may not be granted.  In addition, the record 
in December 1994 did not include a medical opinion indicating 
that the currently diagnosed schizophrenia was related to the 
Veteran's military service.

The additional evidence received since the December 1994 RO 
decision consists of VA outpatient and mental health treatment 
records, multiple lay statements, and a March 2010 statement from 
J.K., M.D. 

In the March 2010 statement, Dr. J.K. indicated that he has been 
treating the Veteran for major depressive disorder with psychotic 
features and anxiety disorder since August 2007.  It was further 
indicated that "based on information presented to the author, 
both diagnosis are at least as likely as not to have began in the 
military service."  Dr. J.K. explained that the Veteran 
"reported joining the military with an outgoing personality . . 
. and having normal adjustment in high school earning average 
grades."  However during service, the Veteran had anxiety and 
depression symptoms that were "significantly exacerbated by" 
his military occupational specialty (MOS) as a parachute rigger.  
Specifically, the Veteran reported being concerned that an 
improperly packed parachute might result in the death of a pilot 
or crew member. 

After having carefully considered the matter, the Board believes 
that the March 2010 opinion of Dr. J.K. is new and material 
evidence which serves to reopen the claim.  In particular, the 
record now contains competent evidence relating an acquired 
psychiatric disorder to the Veteran's military service.  This 
record relates to an unestablished fact necessary to substantiate 
the claim and present a reasonable possibility of substantiating 
the claim.  

The claim is therefore reopened.

Additional comment

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In particular, the standard of 
review changes at this point.  In particular, the Justus 
presumption of credibility no longer attaches.  

For the reasons explained in the remand section below, the Board 
finds that additional development is necessary before it may 
proceed to a decision on the merits of the reopened acquired 
psychiatric disability claim.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, since the claim is being 
reopened, any deficiencies are considered non-prejudicial.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is reopened; to this extent 
only, the appeal is allowed.


REMAND

Again, the Veteran claims entitlement to service connection for 
an acquired psychiatric disorder due to in-service events causing 
him great distress.  Specifically, the Veteran claims he 
developed paranoia and extreme distress loading parachutes in the 
military, constantly worried he would make a mistake and cost 
someone his life.  He further claims he was misdiagnosed in the 
military with having schizoid personality disorder when, in 
reality, he believes he incurred schizophrenia while on active 
duty.  He received an administrative discharge a mere six months 
into active duty due to disciplinary problems he was having with 
superiors.

In support of his claim, the Veteran supplied a medical opinion 
dated March 2010 from a VA psychiatrist, Dr. J.K., indicating 
diagnoses of anxiety disorder and depressive disorder, which Dr. 
J.K. opines began during his military service.  This report, 
while sufficient to reopen the claim, is not sufficiently 
persuasive to allow the claim because it is not clear the opinion 
was based on all the accurate facts of the case.  Dr. J.K. did 
not explain what records were reviewed nor did Dr. J.K. provide 
any detail of the Veteran's relevant medical history (other than 
in-service events reported by the Veteran).  From the statement, 
it is not apparent that Dr. J.K. was aware that the Veteran was 
diagnosed in the military with schizoid personality disorder nor 
did Dr. J.K. comment on whether the personality disorder, 
considered a congenital or developmental defect, had any 
relationship to his current diagnoses.  It is also not clear 
whether Dr. J.K. was aware of the Veteran's brief six month 
service, the circumstances of his administrative discharge, the 
multi-decade gap between his separation from service and his 
first psychiatric (versus personality disorder) diagnosis or the 
opinion of past VA examiners.  None of these facts were discussed 
within Dr. J.K.'s March 2010 statement and, therefore, the 
opinion may be based on incomplete information.  A medical 
opinion based on incomplete or inaccurate facts is not probative.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical 
opinions based on incomplete or inaccurate factual premise are 
not probative).  A new VA examination is indicated.

The Board further notes the RO denied the Veteran's claim finding 
his in-service diagnosis of "schizoid personality disorder" is 
a congenital or developmental defect and therefore is not 
considered a disease or injury for the purpose of service 
connection.  In general, that is true.  38 C.F.R. § 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, the VA Office of General Counsel held that service 
connection may be granted for a congenital disorder on the basis 
of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 
5, 1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, familial 
(or hereditary) origin by its very nature preexists claimants' 
military service, but that service connection for such diseases 
could be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  To the extent the congenital defect is not a 
disease, service connection may still be granted for any 
superimposed disease or injury.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  These 
questions concern the relationship, if any, between the Veteran's 
acquired psychiatric disabilities and his military service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).   In addition to addressing medical nexus and etiology of 
any psychiatric condition found, the VA examiner should also 
consider the question of aggravation of any congenital defect 
found.  

In addition, Dr. J.K. indicated that he has been treating the 
Veteran for an acquired psychiatric disorder since August 2007.  
Currently, the most recent VA treatment records contained in the 
Veteran's claims folder are from February 2005.  Accordingly, an 
effort should be made to obtain the Veteran's recent treatment 
records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
identify any recent medical examination or 
treatment records pertaining to his acquired 
psychiatric disorder.  Any such records 
should be obtained to the maximum extent 
possible.  The RO/AMC should also request the 
Veteran's VA treatment records from February 
2005 to the present.  Any records so obtained 
should be associated with the Veteran's VA 
claims folder.  Follow-up requests should be 
made if necessary, and the VA medical center 
is asked to provide a negative reply if 
records are not available. 

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for a psychiatric examination to ascertain 
any and all current diagnoses and their 
likely etiology.  The examiner is asked to 
specifically address the following questions:

*	Whether the Veteran has a current 
psychiatric disability that is 
related to any incident of his 
military service, to include his 
diagnosis of schizoid personality 
disorder, his MOS that included 
loading parachutes, or his 
disciplinary problems in the 
military; 
*	Whether any of the Veteran's current 
diagnoses are congenital 
defects/diseases and, if so, if the 
congenital defects/diseases 
increased in severity during service 
beyond the natural progress of the 
condition(s) and/or was subject to a 
superimposed injury or disease 
during service.   

Pertinent documents in the claims folder 
must be reviewed by the examiner, to include 
a copy of this Decision and Remand, and the 
examiner should provide a complete rationale 
for any opinion given without resorting to 
speculation.  The examiner should also 
reconcile all conflicting medical evidence 
in the record, to include the service 
treatment records, the VA outpatient 
treatment records, past VA examinations and 
the March 2010 opinion rendered by Dr. J.K.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim. If the claim remains denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


